                              Case 21-10593-nmc              Doc 9      Entered 02/12/21 12:03:41              Page 1 of 29


                        1     GARMAN TURNER GORDON LLP
                              GERALD M. GORDON
                        2     Nevada Bar No. 229
                              E-mail: ggordon@gtg.legal
                        3
                              MARK M. WEISENMILLER
                        4     Nevada Bar No. 12128
                              E-mail: mweisenmiller@gtg.legal
                        5     7251 Amigo Street, Suite 210
                              Las Vegas, Nevada 89119
                        6     Telephone (725) 777-3000
                              Facsimile (725) 777-3112
                        7
                              [Proposed] Attorneys for Debtor
                        8
                                                           UNITED STATES BANKRUPTCY COURT
                        9
                                                                       DISTRICT OF NEVADA
                      10
                              In re:                                                        Case No.: BK-S-21-10593-nmc
                      11
                              RKJ HOTEL MANAGEMENT, LLC, a Nevada
                              limited liability company,                                    Chapter 11
                      12
                                                                 Debtor.
                      13
                                                                                            Date: OST REQUESTED
                      14                                                                    Time: OST REQUESTED

                      15           DEBTOR’S MOTION FOR INTERIM AND FINAL ORDERS: (I) AUTHORIZING
                                    MAINTENANCE OF PREPETITION CASH MANAGEMENT SYSTEM AND
                      16               BOFA BANK ACCOUNT; AND (II) GRANTING RELATED RELIEF
                      17               RKJ Hotel Management, LLC, debtor and debtor-in-possession (“Debtor”), by and
                      18      through its proposed counsel, Garman Turner Gordon, hereby respectfully submits its emergency
                      19      motion (“Motion”) for interim and final orders, substantially in the form attached hereto as
                      20      Exhibit 1 and 2, respectively, pursuant to Sections1 105, 363(c)(1), 1107(a), and 1108, and Local
                      21      Rule 4001(e), authorizing Debtor to maintain its prepetition Cash Management System and BofA
                      22      Bank Account (as those terms are hereinafter defined) and related relief.
                      23               This Motion is made and based upon the following Memorandum of Points and
                      24      Authorities, the Omnibus Declaration of Jeff Katofsky in Support of First Day Motion (“First Day
                      25      Declaration”) filed concurrently herewith, the papers and pleadings on file herein, judicial notice
                      26
                              1
                                Unless otherwise stated, all references to “Sections” herein shall be to the Bankruptcy Code appearing in Title 11
                      27      of the U.S. Code; all references to a “Bankruptcy Rule” shall refer to the Federal Rules of Bankruptcy Procedure;
                              and all references to a “Local Rule” shall refer to the Local Rules of Bankruptcy Practice of the U.S. District Court
                      28      for the District of Nevada.
 GARMAN TURNER GORDO   ON
     Attorneys at Law
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc          Doc 9    Entered 02/12/21 12:03:41        Page 2 of 29


                        1     of which is hereby respectfully requested pursuant to Federal Rule of Evidence 201, and the

                        2     argument of counsel entertained by the Court at the time of the hearings on the Motion.

                        3                                                 I.
                                                               JURISDICTION AND VENUE
                        4
                                      1.      On February 9, 2021 (“Petition Date”), Debtor filed a voluntary petition for relief
                        5
                              under Chapter 11 of the Bankruptcy Code, thereby commencing the Chapter 11 case (“Chapter
                        6
                              11 Case”).
                        7
                                      2.      Debtor continues to operate its business and manage and preserve its property as
                        8
                              debtor and debtor-in-possession pursuant to Sections 1107(a) and 1108.
                        9
                                      3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
                      10
                              1134.
                      11
                                      4.      Venue of the Chapter 11 Case in this District is proper pursuant to 28 U.S.C. §§
                      12
                              1408 and 1409.
                      13
                                      5.      The statutory basis for the relief sought herein arises from Sections 105,
                      14
                              363(c)(1), 1107(a), and 1108, and Local Rule 4001(e).
                      15
                                      6.      Pursuant to Local Rule 9014.2, Debtor consents to entry of a final order or
                      16
                              judgment by the bankruptcy judge if it is determined that the bankruptcy judge, absent consent of
                      17
                              the parties, cannot enter final orders for judgment consistent with Article III of the U.S.
                      18
                              Constitution.
                      19
                                                                         II.
                      20                                          BACKGROUND FACTS
                      21      A.      Debtor’s Business and Assets.
                      22              7.      Debtor is a Nevada limited liability company that owns and operates the Delta
                      23      Hotel Detroit Metro Airport (“Hotel”), located at 31500 Wick Road, Romulus, Michigan 48174
                      24      (“Property”), pursuant to a Franchise Agreement with Marriott International, Inc. (“Marriott”),
                      25      dated March 22, 2018 (“Franchise Agreement”). See First Day Declaration, ¶ 6.
                      26              8.      The Hotel provides a seamless full-service hotel experience that has been designed
                      27      to meet the essential needs of every traveler. It is conveniently located minutes from the DTW
                      28      airport, making traveling easy with a complimentary airport shuttle service. The Hotel has ample
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                          2
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc          Doc 9     Entered 02/12/21 12:03:41         Page 3 of 29


                        1     parking for overnight guests and quick access to I-94, it is an easy drive to local attractions

                        2     including The Henry Ford Museum and Detroit Zoo. See First Day Declaration, ¶ 7.

                        3            9.      All guest rooms feature plush bedding, a mini-fridge and comfortable work desk

                        4     with access to the 24-hour fitness center and indoor/seasonal outdoor pool. See id., ¶ 8.

                        5            10.     The Hotel also has more than 15,000 square feet of flexible event space fit for small

                        6     meetings or large celebrations and catering provided by the Hotel’s in-house culinary team. The

                        7     Hotel also seats up to 350 guests for weddings and provides related services. See id., ¶ 9.

                        8            11.     The Hotel includes the mETRO pOLIS for breakfast, lunch, or dinner and Jyllian’s

                        9     Bakery for coffee and quick breakfast bite. See id., ¶ 10.

                      10      B.     Debtor’s Prepetition Capital Structure.

                      11             12.     The Loan. On January 14, 2020, Debtor and Rialto Mortgage Finance, LLC

                      12      (“Rialto Mortgage”) executed the Loan Agreement, pursuant to which Rialto Mortgage loaned

                      13      Debtor the principal amount of Twenty Million Five Hundred Thousand Dollars ($20,500,000)

                      14      (“Loan”), evidenced by a Promissory Note, also dated January 14, 2020, by Debtor. See id., ¶

                      15      16.

                      16             13.     The Mortgage. The Loan is secured by a Mortgage, dated January 14, 2020,

                      17      under which Debtor purportedly granted Rialto Mortgage: (i) a mortgage in the; (a) land (the

                      18      Property), (b) additional land, (c) improvements, (d) easements, (e) fixtures and personal

                      19      property, (f) leases and rents, (g) condemnation awards, (h) insurance proceeds, (i) tax certiorari,

                      20      (j) conversion, (k) rights, (l) agreements, (m) intangibles, (n) accounts, (o) causes of action, (p)

                      21      accounts receivable, and (q) other rights; (ii) an assignment of leases and rents; (iii) a security

                      22      agreement in real and personal property; (iv) a fixture filing; and (v) a pledge of monies held.

                      23      Rialto Mortgage recorded the Mortgage on January 22, 2020 with the Wayne County Register of

                      24      Deeds. See id., ¶ 17.

                      25             14.     True and correct copies of the Loan Agreement, Promissory Note, and Mortgage

                      26      are attached to the First Day Declaration as Exhibits 1, 2, and 3, respectively. See id., ¶ 18.

                      27

                      28
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                            3
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc            Doc 9     Entered 02/12/21 12:03:41        Page 4 of 29


                        1             15.      Additional Loan Documents. The following pertinent financing documents were

                        2     also executed in conjunction with the Loan (referred to collectively with the Loan Agreement,

                        3     Promissory Note, and Mortgage, among other documents, as the “Loan Documents”):

                        4                   a. Cash Management Agreement, dated January 14, 2020, between Debtor, Rialto
                                               Mortgage, and Wells Fargo Bank, National Association (“Wells Fargo”).
                        5
                                            b. Deposit Account Control Agreement (“DACA”), dated January 14, 2020, by
                        6
                                               Debtor, Rialto Mortgage, and Wells Fargo, under which Debtor and Wells Fargo
                        7                      acknowledged and confirmed that Debtor would established with Wells Fargo the
                                               DACA Account (defined below), and that the DACA Account would be subject to
                        8                      the lockbox services provided by Wells Fargo in accordance with Section 7 of the
                                               DACA and Wells Fargo’s standard lockbox policies and procedures.
                        9
                                            c. UCC Financing Statements filed by Rialto Mortgage with the (i) County Clerk of
                      10
                                               Wayne County, MI, and (ii) Secretary of State of Nevada, under which Rialto
                      11                       Mortgage purportedly perfected a security interest in Debtor’s: (a) land (the
                                               Property); (b) additional land; (c) improvements; (d) easements; (e) fixtures and
                      12                       personal property; (f) leases and rents; (g) condemnation awards; (h) insurance
                                               proceeds; (i) tax certiorari; (j) conversion; (k) rights; (l) agreements; (m)
                      13                       intangibles; (n) accounts; (o) causes of action; (p) accounts receivable; and (q) other
                                               rights. Rialto Mortgage recorded a financing statement with the Nevada Secretary
                      14
                                               of State on January 14, 2020, and a fixture filing with Wayne County Register of
                      15                       Deeds on November 23, 2020.

                      16              16.      True and correct copies of the Cash Management Agreement, DACA, and unfiled
                      17      UCC Financing Statements are attached to the First Day Declaration as Exhibits 4, 5, 6, & 7. See
                      18      First Day Declaration, ¶¶ 19-20.
                      19              17.      The Loan Documents were purportedly assigned to, and are now held by, RSS
                      20      WFCM2020-C55 – MI RHM, LLC (“RSS” and together with Rialto Mortgage, “Rialto”). See id.,
                      21      ¶ 21.
                      22              18.      Prepetition Loan Obligations. As of the Petition Date, the aggregate principal
                      23      amount outstanding under the Loan was approximately $20,472,280.67. See id., ¶ 22.
                      24      C.      Debtor’s Cash Management System, Bank Accounts, and Accounting Program.
                      25              19.      Debtor has one centralized cash management system (“Cash Management
                      26      System”) to collect and transfer funds generated from Debtor’s operations. See id., ¶ 52.
                      27

                      28
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                             4
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc          Doc 9    Entered 02/12/21 12:03:41       Page 5 of 29


                        1            20.      In the ordinary course of its business, Debtor utilizes the Cash Management

                        2     System to efficiently collect, transfer, and disburse funds generated through Debtor’s operations.

                        3     See First Day Declaration, ¶ 53.

                        4            21.      Debtor has the following three unrestricted bank accounts utilized in the Cash

                        5     Management System (together, “Bank Accounts”):

                        6            -     Bank of America (“BofA”) – ending in 6451 (“BofA Account”) is utilized as the
                                           depository for cash and credit card payments received by Debtor from operations, that
                        7                  are then swept from the BofA Account and deposited into the General Account and, if
                                           needed, from the General Account into the Petty Cash Account (as those terms are
                        8
                                           defined below). Any checks issued from the BofA Account are to the General
                        9                  Account. There are no ACHs other than credit card processing and related fees.

                      10             -     US Metro Bank - General Account – ending in 3157 – (“General Account”) receives
                                           funds from the BofA Account, is utilized to pay vendors, and transfer funds to the
                      11                   Petty Cash Account as needed.
                      12
                                     -     US Metro Bank – Petty Cash Account – ending in 4056 – (“Petty Cash Account”) is
                      13                   utilized for petty cash as needed.

                      14             22.      BofA is an “authorized depository.” Because Debtor requires a bank with a local

                      15      branch in Michigan to accept cash and check deposits and Debtor already has established the CC

                      16      Processor arrangement with the BofA Account, which arrangement could take more than a month

                      17      to replace, Debtor’s continued maintenance of the BofA Account is necessary. See id., ¶¶ 54-55.

                      18             23.      Debtor understands that US Metro Bank is not an authorized depository, and as

                      19      such, Debtor is in the process of closing the General Account and Petty Cash Account at US Metro

                      20      Bank and opening a debtor-in-possession account with BofA. As such, Debtor will maintain the

                      21      BofA Account and the new debtor-in-possession account with BofA (the “DIP Accounts”) during

                      22      the pendency of the Chapter 11 Case. See id., ¶ 56.

                      23             24.      In conjunction with the Loan, Debtor was to open two or more restricted bank

                      24      accounts at Wells Fargo (together, “Restricted Bank Accounts”) to be subject to the Cash

                      25      Management Agreement and the DACA. However, because Wells Fargo did not have a local

                      26      branch in Michigan to accept cash and check deposits, the Restricted Bank Accounts were never

                      27      opened. See id., ¶ 57.

                      28
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                          5
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc          Doc 9    Entered 02/12/21 12:03:41         Page 6 of 29


                        1            25.     The DIP Accounts will tie into and provide data to Debtor’s Accounting Program

                        2     (defined hereinafter) to accurately record such collections, transfers, and disbursements as they

                        3     are made. See First Day Declaration, ¶ 58.

                        4            26.     Specifically, Debtor uses M3 Hospitality Accounting - Analytics Software

                        5     (“Accounting Program”). See id., ¶ 59.

                        6            27.     Additionally, Debtor has an agreement with credit card processing company

                        7     JPMorgan Chase Bank, N.A. in its capacity as a member of several Card Networks and

                        8     Paymentech, LLC (“CC Processor”), that deposits credit card payments received by Debtor into

                        9     the BofA Account. See id., ¶ 60.

                      10                                                 III.
                                                                   REQUESTED RELIEF
                      11
                                     28.     By this Motion, Debtor requests interim and final orders, substantially in the form
                      12
                              attached hereto as Exhibits 1 and 2, respectively, providing all of the following relief:
                      13
                                             a.      that Debtor is authorized and empowered to: (1) maintain its Cash
                      14             Management System and BofA Account in existence as of the Petition Date; (2) treat the
                                     BofA Account for all intents and purposes as a debtor-in-possession account; (3) use, in
                      15             their present form, existing checks and other documents related to the BofA Account; (4)
                      16             pay from the BofA Account prepetition and postpetition ordinary course bank fees in
                                     connection with the BofA Account; and (5) perform their obligations under the
                      17             documents and agreements governing the BofA Account;

                      18                     b.     that Debtor shall maintain records of all transfers and transactions so that
                                     all transfers and transactions are adequately and promptly documented in, and
                      19             ascertainable and traceable from, Debtor’s Accounting Program;
                      20                     c.     that regarding the BofA Account, BofA is authorized and directed to: (1)
                                     continue to administer, service, and maintain the BofA Account as such accounts was
                      21             administered, serviced, and maintained prior to the Petition Date without interruption and
                      22             in the usual and ordinary course; and (2) pay any and all checks, drafts, wires, automated
                                     clearinghouse (ACH) transfers, electronic fund transfers, or other items presented, issued,
                      23             or drawn on the BofA Account (collectively, “Debits”) on account of a claim arising on
                                     or after the Petition Date so long as there are sufficient collected funds in the relevant
                      24             BofA Account and in accordance with the agreements governing said BofA Account,
                                     including, without limitation, any prepetition cash management agreements, merchant
                      25             service agreements, or treasury services agreements;
                      26                    d.     that no Debits issued on the BofA Account prior to, but presented after,
                      27             the commencement of Debtor’s Chapter 11 Case are honored or paid, other than the
                                     Permitted Checks (defined below) explicitly provided for herein, or as otherwise
                      28             permitted by Court order after notice and a hearing;
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                           6
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc      Doc 9     Entered 02/12/21 12:03:41       Page 7 of 29


                        1                 e.      that the Debtor will promptly provide BofA t with a list of pre-Petition
                                   Date checks that BofA is authorized to honor (“Permitted Checks”). If a vendor that
                        2          was issued a Permitted Check refuses or is otherwise unable to re-present the prepetition
                                   check for payment, Debtor is authorized to issue a replacement check or cashier’s check,
                        3
                                   as requested by such vendor;
                        4
                                           f.      that those certain existing deposit agreements between Debtor and BofA
                        5          regarding the BofA Account shall continue to govern the postpetition cash management
                                   relationship between Debtor and the BofA, and that all of the provisions of such
                        6          agreements, including, without limitation, the termination and fee provisions, shall
                                   remain in full force and effect;
                        7
                                          g.    that Debtor and BofA y, without further order of this Court, agree to and
                        8          implement changes to the Cash Management System and procedures in the ordinary
                                   course of business, including, without limitation, the opening and closing of bank
                        9
                                   accounts;
                      10
                                          h.     that nothing contained in the Motion or its subsequent order may prevent
                      11           Debtor from closing the BofA Account as it deems necessary and appropriate;

                      12                   i.     that Debtor reimburses BofA for any claim arising prior to or after the
                                   Petition Date in connection with Debits deposited with the Bank which have been
                      13           dishonored or returned for insufficient funds in the applicable accounts;

                      14                   j.     that BofA implement reasonable handling procedures to effectuate the
                                   terms requested in this Motion and not be liable to Debtor or its estate, or otherwise held
                      15           in violation of this Motion or its subsequent order, for honoring a prepetition Debit or
                                   other Debit: (1) at the direction of Debtor that such prepetition Debit or other Debit be
                      16
                                   honored; (2) in the good faith belief that the Court has authorized that such prepetition
                      17           Debit or other Debit be honored; or (3) as a result of an innocent mistake made despite
                                   implementation of such handling procedures;
                      18
                                           k.     that, to the extent any other order (if any) is entered directing to honor
                      19           Debits made, drawn, or issued in payment of prepetition claims, the obligation to honor
                                   such items are subject to the order granting this Motion;
                      20
                                          l.      that Debtor and BofA are authorized and directed to continue to perform
                      21           pursuant to the terms of any prepetition documents and agreements governing the BofA
                                   Account, except and to the extent otherwise directed by the terms of the order;
                      22
                                          m.     that BofA is authorized to continue offsetting any funds deposited in the
                      23
                                   BofA Account by Debtor to the extent necessary to cover any fees, charges, and
                      24           assessments set forth or provided for in the agreements governing the BofA Account or
                                   as otherwise permitted in the ordinary course of business pursuant to the agreements
                      25           governing the BofA Account; and

                      26                   n.     that Debtor and the CC Processor are authorized to perform their
                                   obligations pursuant to the terms of the agreement between Debtor and the CC Processor.
                      27           Debtor seeks authorization to do and perform all acts, to make, execute, and deliver all
                                   instruments and documents, and to pay fees, charges, and expenses which may be
                      28
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                       7
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc         Doc 9     Entered 02/12/21 12:03:41        Page 8 of 29


                        1            required or necessary for Debtor’s performance under any agreements with the CC
                                     Processor.
                        2
                                     29.      Allowing Debtor to maintain its Cash Management System will help to ease the
                        3
                              transition into Chapter 11 and eliminate administrative burden. Without the relief requested
                        4
                              herein, Debtor would be required to close its existing BofA Account, open a new bank account at
                        5
                              a cooperating depository, imprint new checks with the “Debtor-in-Possession” label, and
                        6
                              reestablish the arrangement with the CC Processor and the new account at a time when Debtor
                        7
                              needs to focus on reopening the Hotel and its reorganization effort. Complying with such
                        8
                              requirements will needlessly burden Debtor without a corresponding benefit to parties in interest.
                        9
                              See First Day Declaration, ¶ 61.
                      10
                                     30.      The Cash Management System is an ordinary, usual, and important business
                      11
                              practice. The Cash Management System enables Debtor to maintain control over the receipt and
                      12
                              disbursement of cash, and to generate timely and accurate financial information critical to
                      13
                              managing Debtor’s business during the pendency of the Chapter 11 Case. If these practices and
                      14
                              procedures are disrupted, Debtor’s effort to reorganize may be jeopardized. See id., ¶ 62.
                      15
                                     31.      The Cash Management System is similar to those commonly employed by
                      16
                              corporate enterprises of comparable size and complexity. Many corporate enterprises use the
                      17
                              cash management system because it provides numerous benefits. Among the most important of
                      18
                              these benefits is the ability to control corporate funds and ensure cash availability, to reduce the
                      19
                              cost of borrowed funds, to reduce administrative expenses, and to have easy access to timely and
                      20
                              accurate financial information. See id., ¶ 63.
                      21
                                     32.      Establishing a new cash management system would entail significant delay and
                      22
                              cost, particularly considering the system’s complexity and reliability. At a minimum, substantial
                      23
                              disruptions to Debtor’s business would occur by, among other things, delaying collection and
                      24
                              disbursement of the payments to vendors and customers. This would in turn harm stakeholder
                      25
                              confidence, thus disrupting mutually beneficial relationships with trade creditors and customers,
                      26
                              among others.     Such a negative impact on Debtor’s operations would hinder a successful
                      27
                              reopening of the Hotel and reorganization in Chapter 11. See id., ¶ 64.
                      28
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                          8
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc          Doc 9     Entered 02/12/21 12:03:41          Page 9 of 29


                        1            33.     Maintaining the existing Cash Management System, BofA Account, and CC

                        2     Processor, and establishing the DIP Account with BofA, will not prejudice any party. Debtor

                        3     will maintain strict records with respect to all transfers of cash so that it is able to readily account

                        4     for all transactions. Debtor’s maintenance of its existing Cash Management System is not only

                        5     of critical importance to Debtor’s business operations but is also in the best interests of Debtor’s

                        6     estate and creditors. See First Day Declaration, ¶ 65.

                        7            34.     If the Cash Management System, BofA Account, or CC Processor are disrupted,

                        8     Debtor will experience immediate and irreparable harm. See id., ¶ 66.

                        9                                                   IV.
                                                                     LEGAL ARGUMENT
                      10      A.     This Court has Authority to Grant the Relief Requested.
                      11             Courts commonly approve a debtor’s continued use of its prepetition cash management
                      12      system, along with those related procedures and transactions used in the ordinary course of a
                      13      debtor’s business, particularly for a debtor with large and/or complex business operations. For
                      14      example, in In re The Charter Co., 778 F.2d 617 (11th Cir. 1985), the bankruptcy court entered an
                      15      order authorizing the debtor and 43 subsidiaries “to continue to consolidate the management of its
                      16      cash as has been usual and customary in the past, and to transfer monies from affiliated entity to
                      17      entity, including operating entities that are not debtors herein.” Id. at 618. The United States Court
                      18      of Appeals for the Eleventh Circuit further ruled that authorizing the debtors to utilize their
                      19      prepetition “routine cash management system” was “entirely consistent” with the provisions of the
                      20      Bankruptcy Code, and in particular Section 363(c)(1) which allows a debtor-in-possession to “use
                      21      property of the estate in the ordinary course of business without notice or a hearing.” Id. at 621.
                      22      See also In re UNR Indus. Inc., 46 B.R. 25, 27 (Bankr. N.D. Ill. 1984) (debtor utilized “a court-
                      23      approved and common cash management system known as ‘Zero Balance Account.’”); In re
                      24      Baldwin-United Corp., 79 B.R. 321, 327 (Bankr. S.D. Ohio 1987) (court noted that fierce hostility
                      25      between the creditors therein even made difficult “seemingly simple matters such as [the debtor’s]
                      26      motion to continue existing bank accounts and cash management system . . .”).
                      27             Indeed, the purpose of Section 363(c)(1) is to provide a debtor-in-possession with the
                      28
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                            9
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc         Doc 9     Entered 02/12/21 12:03:41        Page 10 of 29


                        1     flexibility to engage in those ordinary course transactions necessary to operate its business without

                        2     unnecessary oversight by its non-lender creditors or the court. See In re Lavigne, 114 F.3d 379,

                        3     384 (2d Cir. 1997); In re Enron Corp., 2003 WL 1562202, *15 (Bankr. S.D.N.Y. 2003). Included

                        4     within the scope of Section 363(c)(1) is a debtor-in-possession’s ability to continue “routine

                        5     transactions” required by such debtor’s cash management system. See In re Amdura Corp., 75

                        6     F.3d 1447, 1453 (10th Cir. 1996).

                        7            Moreover, a court’s power to approve the continuation of a debtor’s cash management

                        8     system is provided by the statutory authority of Section 105, which allows a court to “issue any

                        9     order, process or judgment that is necessary or appropriate to carry out the provisions of [the

                      10      Bankruptcy Code,]” as well as carry out the core general principles of equity that form the

                      11      foundation of the Bankruptcy Code. The authority for, and wisdom of, approving the continuation

                      12      of a debtor’s cash management system is so well established that courts generally enter orders

                      13      approving the continuation of a debtor’s cash management system at or shortly after the beginning

                      14      of a bankruptcy case, and most parties rarely contest these orders. See, e.g., In re Lehman Brothers

                      15      Holdings, Inc., 2008 WL 4902202, *2 (Bankr. S.D.N.Y. 2008) (court authorized the debtor to

                      16      continue using its prepetition cash management system and bank accounts pursuant to Sections

                      17      105(a) and 363(c)). When motions or orders to continue the use of a debtor’s cash management

                      18      system are contested, bankruptcy courts simply make conditions or amendments to its orders based

                      19      on the facts and concerns presented in the cases before them. See, e.g., In re The Colad Group,

                      20      Inc., 324 B.R. 208, 216-217 (Bankr. W.D.N.Y. 2005) (court granted the continued use of the

                      21      debtor’s cash management system “for reasons of convenience,” but required that any reordered

                      22      company checks indicate the debtor’s status as a debtor-in- possession); In re Enron Corp., 279

                      23      B.R. 671, 692 (Bankr. S.D.N.Y. 2002) (court restricted some cash sweeps to non-debtor entities).

                      24             However, most reported decisions which refer to a debtor’s cash management system

                      25      simply approve of the continuance of that debtor’s system; thus, the inclusion of such information

                      26      typically serves as no more than background to the legal issues that will be explored later in the

                      27      opinion. See, e.g., In re Kindred Healthcare, Inc., 2003 WL 22327933, *1 (Bankr. D. Del. 2003)

                      28      (court noted that on the petition date the debtor filed a motion for approval of its cash management
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                          10
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc        Doc 9     Entered 02/12/21 12:03:41        Page 11 of 29


                        1     system which was granted); In re Interco, Inc., 130 B.R. 301 (Bankr. E.D. Mo. 1991) (order on

                        2     motion to exempt debtor’s foreign bank deposits from requirements of Section 345 referred to

                        3     “Motion of Debtor and Debtor-in-Possession for Order Clarifying Order Authorizing Maintenance

                        4     of Cash Management Systems and Continued Use of Certain Existing Bank Accounts, Investment

                        5     and Deposit Guidelines and Certain Business Forms”); In re FRG, Inc., 107 B.R. 461, 465 (Bankr.

                        6     S.D.N.Y. 1989) (order on motion to transfer venue referred to “Application for Order Authorizing

                        7     Maintenance of Cash Management Systems”).

                        8            Uncertainty and risk surround every Chapter 11 case. Included within this class of risks is

                        9     a debtor-in-possession’s struggle to maintain current operations and the value of its assets. In the

                      10      Chapter 11 Case at bar, Debtor urgently requires the continued maintenance of its Cash

                      11      Management System, BofA Account, and CC Processor. Absent such relief, there is the possibility

                      12      that Debtor’s Chapter 11 Case might flounder, and creditors and other stakeholders be injured

                      13      needlessly.   To avert this prospect, Debtor seeks authority to maintain its existing Cash

                      14      Management System, BofA Account, and CC Processor.

                      15             Numerous courts and this Court have recognized that strict enforcement of the U.S.

                      16      Trustee’s Guidelines is not always in the best interest of a debtor or its estate and have granted

                      17      other debtors the same or similar relief to the relief requested herein.          See, e.g., In re

                      18      Turnberry/MGM Grand Towers, LLC, Case No. 15-13706 (Bankr. D. Nev. Sept. 21, 2015) [ECF

                      19      No. 255]; In re Rodeo Creek Gold Inc., Case No. 13-50301 (Bankr. D. Nev. March 29, 2013) [ECF

                      20      No. 284]; In re Auburn Dev. LLC, Case No. 11-51188 (Bankr. D. Nev. Apr. 14, 2011) [ECF No.

                      21      29]; In re Station Casinos, Inc., Case No. 09-52477 (Bankr D. Nev. July 28, 2009); In re Zante,

                      22      Inc., Case No. 09-50746 (GWZ) (Bankr. D. Nev. Mar. 23, 2009) [ECF No. 36]; see also In re

                      23      Charter Behavioral Health Systems, LLC, 292 B.R. 36, 41 (Bankr. D. Del. 2003) (allowing the

                      24      debtor to continue to use its existing bank account without the necessity to close all prepetition

                      25      accounts and open new postpetition accounts). Debtor submits that a similar waiver of the U.S.

                      26      Trustee’s Guidelines that would require Debtor to close its BofA Account and open a new

                      27      “Debtor-in-Possession” account is warranted in this Chapter 11 Case.

                      28      …
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                         11
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc             Doc 9      Entered 02/12/21 12:03:41              Page 12 of 29


                        1     B.      Cause Exists to Authorize Debtor to Utilize Existing Cash Management System, BofA
                                      Account, and CC Processor.
                        2
                                      Integral to Debtor maintaining its Cash Management System is Debtor’s continued use of
                        3
                              its existing BofA Account and CC Processor. As numerous courts have indicated, the Bankruptcy
                        4
                              Code grants discretionary authority to a bankruptcy court to allow the continued use of bank
                        5
                              accounts. See e.g., The Charter Co., 778 F.2d at 618 (court noted that the bankruptcy court
                        6
                              authorized the debtors to maintain its existing bank accounts); In re Lorber Indus. of Cal., 373 B.R.
                        7
                              663, 665 (B.A.P. 9th Cir. 2007) (discussing that the bankruptcy court allowed the debtor to
                        8
                              continue using its prepetition workers’ compensation program bank account for the purposes of
                        9
                              administering benefits); In re Grant Broad., Inc., 75 B.R. 819, 820 (E.D. Pa. 1987) (court noted an
                      10
                              order by the bankruptcy court authorizing use of cash collateral and prepetition bank accounts);
                      11
                              Charter Behavioral Health Sys., LLC, 292 B.R. at 41 (court allowed the debtor to continue to use
                      12
                              its existing bank accounts without the necessity to close all prepetition accounts and open new
                      13
                              postpetition accounts); In re Hechinger Inv. Co. of Del., Inc., 282 B.R. 149, 150 (Bankr. D. Del.
                      14
                              2002) (court entered an order on the petition date authorizing the debtor to continue to use its
                      15
                              existing prepetition bank accounts); In re UAL Corp., 2002 WL 34344255, *1 (Bankr. N.D. III.
                      16
                              2002) (court authorized the debtors, within the reasonable exercise of their business judgment, to
                      17
                              continue using all of their bank accounts in existence on the petition date); In re New York City
                      18
                              Shoes, Inc., 78 B.R. 426, 427 (Bankr. E.D. Pa. 1987) (court approved of the debtor's continued
                      19
                              routine deposits of postpetition funds into prepetition bank accounts).
                      20
                                      Pursuant to U.S. Trustee Guideline 4.4.6,2 a Chapter 11 debtor-in-possession must close its
                      21
                              prepetition bank accounts and open new accounts. This requirement is designed to: (1) provide a
                      22
                              clear line of demarcation between prepetition and postpetition transactions and operations; and (2)
                      23
                              block the inadvertent payment of prepetition claims through the payment of checks drawn prior to
                      24
                              the commencement of a debtor’s case. However, courts often deviate from the strict
                      25
                              recommendations of Guideline 4.4.6 based upon the unique circumstances of each case and if
                      26

                      27      2
                                U.S. Trustee Guideline 4.4.6 provides, in general, that a “debtor shall close all financial accounts that existed
                              before the Chapter 11 case and establish new debtor-in-possession accounts to be used for all transactions during the
                      28      pendency of the case.”
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                                 12
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc         Doc 9    Entered 02/12/21 12:03:41         Page 13 of 29


                        1     doing so facilitates a debtor’s successful reorganization. See e.g., The Colad Group, Inc., 324 B.R.

                        2     at 217; Charter Behavioral Health Sys., 292 B.R. at 41.

                        3            To require Debtor to close the BofA Account (and thus reestablish the arrangement with

                        4     the CC Processor on the new account) and open a new bank account would cause substantial

                        5     disruption and delay in Debtor’s operations, particularly as it prepares to reopen in March 2021,

                        6     would materially and adversely affect Debtor’s business operations and the value of its assets. To

                        7     avoid such problems and to ensure a smooth transition into Chapter 11, it is imperative that Debtor

                        8     be permitted to maintain its BofA Account and CC Processor. See First Day Declaration, ¶¶ 61,

                        9     64, & 66.

                      10             Debtor requests that its BofA Account be deemed and designated as a debtor-in-possession

                      11      account, and that its maintenance, in the same manner and with the same account number, style,

                      12      and document form (including checks) as during the prepetition period, be authorized, subject only

                      13      to: (1) other orders of this Court; (2) designation of the BofA Accounts as debtor-in-possession

                      14      accounts; and (3) a prohibition against honoring prepetition Debits other than the Permitted

                      15      Checks, as discussed herein, unless (a) specific authorized by this Court, and (b) Debtor has

                      16      provided a list of such Debits to BofA. Debtor will advise BofA not to honor Debits issued prior

                      17      to the commencement of this Chapter 11 Case, except as authorized by this Court. By so advising

                      18      BofA, Debtor will have achieved the goals of the requirement that bank accounts be closed. That

                      19      is, without disrupting Debtor’s ongoing operations, Debtor will have (a) established a clear

                      20      demarcation between prepetition and postpetition Debits; and (b) blocked the inadvertent payment

                      21      of prepetition Debits.

                      22             The Court has the authority, under Section 105(a), to grant the relief requested by Debtor

                      23      concerning its BofA Account and it is proper for this Court to grant such relief as it is in the best

                      24      interests of Debtor’s creditors and other stakeholders. Again, Section 105(a) provides, in pertinent

                      25      part, that “[t]he court may issue any order, process, or judgment that is necessary or appropriate to

                      26      carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a). Because the maintenance

                      27      and continued use of the BofA Account is crucial to Debtor’s Cash Management System, its

                      28      reopening, and ultimately its reorganization, this Court has the authority to order the relief sought
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                          13
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc              Doc 9      Entered 02/12/21 12:03:41                Page 14 of 29


                        1     herein by virtue of Section 105(a).

                        2              Based upon the foregoing, any disruption to the Cash Management System, BofA Account,

                        3     or CC Processor could seriously and irreparably harm Debtor and its estate. Therefore, pursuant to

                        4     Sections 105(a) and 363(c)(1), Debtor requests that this Court’s authorization to continue the

                        5     collection, concentration, and disbursement of cash in accordance with its existing Cash

                        6     Management System, including the maintenance of its existing Cash Management System, BofA

                        7     Account, and CC Processor.

                        8     C.       The Requirements of Bankruptcy Rule 6003 Have Been Satisfied and Bankruptcy
                                       Rule 6004(h) is Properly Waived.
                        9
                                       Pursuant to Sections 105(a) and 363(c)(1), Debtor requests that this Court authorize
                      10
                              Debtor to continue the collection, disbursement, and accounting of cash in accordance with its
                      11
                              existing Cash Management System, including the maintenance of its existing BofA Account and
                      12
                              CC Processor.
                      13
                                       Bankruptcy Rule 6003(b) provides “except to the extent that relief is necessary to avoid
                      14
                              immediate and irreparable harm, the court shall not, within 21 days after the filing of the petition,
                      15
                              grant relief regarding . . . a motion to use, lease or otherwise incur an obligation regarding
                      16
                              property of the estate, including a motion to pay all or part of a claim that arose before filing of
                      17
                              the petition. . . .” As described above and in the First Day Declaration, if the Cash Management
                      18
                              System, BofA Account, or CC Processor are disrupted, Debtor will experience immediate and
                      19
                              irreparable harm. See First Day Declaration, ¶ 66. To ensure Debtor’s chances of successfully
                      20
                              maximizing value for Debtor’s estate and creditors, this Court should find that the exception set
                      21
                              forth in Bankruptcy Rule 6003 applies in this Chapter 11 Case.3
                      22
                                       Moreover, Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or
                      23
                              lease of property . . . is stayed until the expiration of 14 days after entry of the order, unless the
                      24
                              court orders otherwise.” In view of the urgency of the relief requested herein and the risk to
                      25
                              Debtor’s operations if Debtor’s Cash Management System, BofA Account, or CC Processor are
                      26
                              3
                      27        To the extent any of the relief requested herein is not granted on the Petition Date, in the alternative, and out of an
                              abundance of caution, Debtor requests that the Court set a final hearing on any remaining matters on the earliest
                      28      available date that is more than 21 days after the Petition Date pursuant to Bankruptcy Rule 6003.

 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                                   14
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc        Doc 9     Entered 02/12/21 12:03:41     Page 15 of 29


                        1     interrupted, a fourteen-day stay of the relief sought herein is impractical.     See First Day

                        2     Declaration, ¶ 67. Accordingly, Debtor requests that this Court waive the stay under Bankruptcy

                        3     Rule 6004(h) and provide in the order granting the relief sought herein that such order shall be

                        4     effective immediately.

                        5                                                V.
                                                                     CONCLUSION
                        6
                                     WHEREFORE, Debtor respectfully requests interim and final orders, substantially in the
                        7
                              form attached hereto as Exhibits 1 and 2, respectively, pursuant to Sections 105, 363(c)(1),
                        8
                              1107(a), and 1108, and Local Rule 4001(e), authorizing Debtor to maintain its prepetition Cash
                        9
                              Management System, BofA Account, and CC Processor, and related relief.
                      10
                                     Dated February 11th, 2021            GARMAN TURNER GORDON LLP
                      11

                      12
                                                                          By: /s/ Mark M. Weisenmiller
                      13
                                                                          GERALD M. GORDON
                      14                                                  MARK M. WEISENMILLER
                                                                          7251 Amigo Street, Suite 210
                      15                                                  Las Vegas, Nevada 89119
                                                                          Telephone (725) 777-3000
                      16                                                  [Proposed] Attorneys for Debtor
                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
 GARMAN TURNER GORDO   ON
     Attorneys at Law                                                       15
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
Case 21-10593-nmc   Doc 9   Entered 02/12/21 12:03:41   Page 16 of 29




            EXHIBIT 1




            EXHIBIT 1
                              Case 21-10593-nmc               Doc 9      Entered 02/12/21 12:03:41              Page 17 of 29


                        1

                        2

                        3

                        4

                        5

                        6

                        7     GARMAN TURNER GORDON LLP
                              GERALD M. GORDON
                        8     Nevada Bar No. 229
                              E-mail: ggordon@gtg.legal
                        9
                              MARK M. WEISENMILLER
                      10      Nevada Bar No. 12128
                              E-mail: mweisenmiller@gtg.legal
                      11      7251 Amigo Street, Suite 210
                              Las Vegas, Nevada 89119
                      12      Telephone (725) 777-3000
                              Facsimile (725) 777-3112
                      13
                              [Proposed] Attorneys for Debtor
                      14
                                                             UNITED STATES BANKRUPTCY COURT
                      15
                                                                         DISTRICT OF NEVADA
                      16
                              In re:                                                         Case No.: BK-S-21-10593-nmc
                      17
                              RKJ HOTEL MANAGEMENT, LLC, a Nevada
                              limited liability company,                                     Chapter 11
                      18
                                                                   Debtor.
                      19
                                                                                             Date:
                      20                                                                     Time:

                      21               INTERIM ORDER (I) AUTHORIZING MAINTENANCE OF PREPETITION
                                             CASH MANAGEMENT SYSTEM AND BOFA ACCOUNT;
                      22                           AND (II) GRANTING RELATED RELIEF
                      23
                                         RKJ Hotel Management, LLC, debtor and debtor-in-possession (“Debtor”), by and
                      24
                              through its proposed counsel, Garman Turner Gordon, filed its Motion for Interim and Final
                      25
                              Orders: (I) Authorizing Maintenance of Prepetition Cash Management System and BofA
                      26
                              Account; and (II) Granting Related Relief (“Motion”)1, which requested entry of interim and
                      27
                              1
                      28          All undefined, capitalized terms shall have the meaning ascribed to them in the Motion.

 GARMAN TURN NER GORDON
     Attorneys at Law
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc         Doc 9     Entered 02/12/21 12:03:41         Page 18 of 29


                        1     final orders, pursuant to Sections 105, 363(c)(1), 1107(a), and 1108, and Local Rule 4001(e),

                        2     authorizing Debtor to maintain its prepetition Cash Management System, BofA Account, and CC

                        3     Processor; and it appearing that the relief provided herein is in the best interests of Debtor’s

                        4     estate, its creditors and all other parties in interest; and the Court having jurisdiction to consider

                        5     the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

                        6     consideration of the Motion and the relief requested therein being a core proceeding pursuant to

                        7     28 U.S.C. § 157(b); and venue being proper in this Court pursuant to 28 U.S.C. §§ 1408 and

                        8     1409; and the Court having reviewed and considered all other pleadings and evidence submitted

                        9     by the parties in connection with the Motion; and due and proper notice of the Motion having

                      10      been provided; and it appearing that no other or further notice need be provided; and the Court

                      11      having determined that the legal and factual grounds set forth in the Motion establish just cause

                      12      for the relief granted herein; and the Court having considered the oral arguments of counsel at

                      13      the hearings held on ____________, 2021, at ________ __.m. (“Interim Hearing”); and the

                      14      Court having made findings of fact and conclusions of law on the record, which (to the extent not

                      15      expressly set forth below) are incorporated herein pursuant to Rule 52 of the Federal Rules of

                      16      Civil Procedure, made applicable to these proceedings by Bankruptcy Rules 7052 and 9014; and

                      17      good and sufficient cause appearing therefor,

                      18             IT IS HEREBY ORDERED as follows:

                      19             1.      The Motion is granted in its entirety on an interim basis;

                      20             2.      Debtor is authorized and empowered to: (1) maintain its Cash Management

                      21      System and BofA Account in existence as of the Petition Date; (2) direct BofA to redesignate the

                      22      BofA Account as a debtor-in-possession account; (3) use, in their present form, existing checks

                      23      and other documents related to the BofA Account; (4) pay prepetition and postpetition ordinary

                      24      course bank fees in connection with the BofA Account; and (5) perform its obligations under the

                      25      documents and agreements governing the BofA Account;

                      26             3.      Debtor shall maintain records of all transfers and transactions within the Cash

                      27      Management System so that all transfers and transactions are adequately and promptly

                      28      documented in, and ascertainable and traceable from, Debtor’s Accounting Program;
 GARMAN TURN NER GORDON
     Attorneys at Law                                                           2
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc         Doc 9     Entered 02/12/21 12:03:41      Page 19 of 29


                        1            4.      BofA is authorized and directed to: (1) continue to administer, service, and

                        2     maintain the BofA Account as such account was administered, serviced, and maintained prior to

                        3     the Petition Date without interruption and in the usual and ordinary course; and (2) pay any and

                        4     all checks, drafts, wires, automated clearinghouse (ACH) transfers, electronic fund transfers, or

                        5     other items presented, issued, or drawn on the BofA Account (collectively, “Debits”) dated after

                        6     the Petition Date so long as there are sufficient collected funds in the BofA Account and in

                        7     accordance with the agreements governing said BofA Account, including, without limitation, any

                        8     prepetition cash management agreements, merchant service agreements, or treasury services

                        9     agreements;

                      10             5.      For avoidance of doubt, no Debits issued on the BofA Account prior to, but

                      11      presented after, the commencement of Debtor’s Chapter 11 Case shall be honored or paid, other

                      12      than the Permitted Checks (defined below) explicitly provided for herein, or as otherwise

                      13      permitted by Court order after notice and a hearing;

                      14             6.      The Debtor will promptly provide BofA with a list of pre-Petition Date checks

                      15      that BofA is authorized to honor (“Permitted Checks”). If a vendor that was issued a Permitted

                      16      Check refuses or is otherwise unable to re-present the prepetition check for payment, Debtor is

                      17      authorized to issue a replacement check or cashier’s check, as requested by such vendor;

                      18             7.      Those certain existing deposit agreements between Debtor and BofA shall

                      19      continue to govern the postpetition cash management relationship between Debtor and BofA,

                      20      and all the provisions of such agreements, including, without limitation, the termination and fee

                      21      provisions, shall remain in full force and effect;

                      22             8.      Debtor and BofA may, without further order of this Court, agree to and

                      23      implement changes to the Cash Management System and procedures in the ordinary course of

                      24      business, including, without limitation, the opening and closing of bank accounts;

                      25             9.      Nothing contained in this Order prevents Debtor from closing the BofA Account

                      26      as it deems necessary and appropriate;

                      27

                      28
 GARMAN TURN NER GORDON
     Attorneys at Law                                                              3
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc         Doc 9    Entered 02/12/21 12:03:41        Page 20 of 29


                        1              10.   Debtor shall reimburse BofA for any claim arising prior to or after the Petition

                        2     Date in connection with Debits deposited with BofA which have been dishonored or returned for

                        3     insufficient funds in the applicable accounts;

                        4              11.   BofA shall implement reasonable handling procedures to effectuate the terms

                        5     requested in the Motion. To the extent BofA implements such handling procedure, BofA shall

                        6     not be liable to Debtor or its estate, or otherwise held in violation of this Order, for honoring a

                        7     payment set forth in Paragraph 6 of this Order or another order of the Court;

                        8              12.   To the extent any other order (if any) is entered directing BofA to honor Debits

                        9     made, drawn, or issued in payment of prepetition claims, the obligation to honor such items are

                      10      subject to this Order;

                      11               13.   Debtor and BofA are authorized and directed to continue to perform pursuant to

                      12      the terms of any prepetition documents and agreements governing the BofA Account, except and

                      13      to the extent otherwise directed by the terms of this Order;

                      14               14.   BofA is authorized to continue offsetting any funds deposited in the BofA

                      15      Account by Debtor to the extent necessary to cover any fees, charges, and assessments set forth

                      16      or provided for in the agreements governing the BofA Account or as otherwise permitted in the

                      17      ordinary course of business pursuant to the agreements governing the BofA Account;

                      18               15.   Debtor and the CC Processor are authorized to perform their obligations pursuant

                      19      to the terms of the agreement between Debtor and the CC Processor. Debtor is authorized to do

                      20      and perform all acts, to make, execute, and deliver all instruments and documents, and to pay

                      21      fees, charges, and expenses which may be required or necessary for Debtor’s performance under

                      22      any agreements with the CC Processor;

                      23               16.   Debtor is excepted from the operation of Bankruptcy Rule 6003(b), as the relief

                      24      requested in the Motion is necessary to avoid immediate and irreparable harm to the Debtor’s

                      25      estate; and

                      26               17.   Any stay pursuant to Bankruptcy Rule 6004(h) or otherwise is hereby waived, and

                      27      the terms and conditions of this order shall be immediately effective and enforceable upon its

                      28      entry.
 GARMAN TURN NER GORDON
     Attorneys at Law                                                          4
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc       Doc 9    Entered 02/12/21 12:03:41      Page 21 of 29


                        1            18.    A final hearing on the Motion shall be held on _______, 2021, at ______ __.m.

                        2            IT IS SO ORDERED.

                        3     Prepared and Submitted by:

                        4     GARMAN TURNER GORDON LLP

                        5
                              By: /s/ Mark M. Weisenmiller
                        6
                                  GERALD M. GORDON
                        7         MARK M. WEISENMILLER
                                  7251 Amigo Street, Suite 210
                        8         Las Vegas, Nevada 89119
                                  Telephone (725) 777-3000
                        9         Facsimile (725) 777-3112
                                  [Proposed] Attorneys for Debtor
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
 GARMAN TURN NER GORDON
     Attorneys at Law                                                       5
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc       Doc 9    Entered 02/12/21 12:03:41        Page 22 of 29


                        1                                     LR 9021 CERTIFICATION

                        2            In accordance with LR 9021, counsel submitting this document certifies that the order
                              accurately reflects the court’s ruling and that (check one):
                        3
                                                    The court waived the requirement of approval under LR 9021(b)(1).
                        4

                        5                           No party appeared at the hearing or filed an objection to the motion.

                        6                           I have delivered a copy of this proposed order to all counsel who
                                                    appeared at the hearing, and any unrepresented parties who appeared at
                        7                           the hearing, and each has approved or disapproved the order, or failed to
                                                    respond, as indicated in the order.
                        8
                                                    EDWARD M. MCDONALD, JR.
                        9
                                                    Office of the United States Trustee
                      10
                                                    I certify that this is a case under Chapter 7 or 13, that I have served a
                      11                            copy of this order with the motion pursuant to LR 9014(g), and that no
                                                    party has objection to the form or content of the order.
                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
 GARMAN TURN NER GORDON
     Attorneys at Law                                                        6
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
Case 21-10593-nmc   Doc 9   Entered 02/12/21 12:03:41   Page 23 of 29




            EXHIBIT 2




            EXHIBIT 2
                              Case 21-10593-nmc               Doc 9      Entered 02/12/21 12:03:41              Page 24 of 29


                        1

                        2

                        3

                        4

                        5

                        6

                        7     GARMAN TURNER GORDON LLP
                              GERALD M. GORDON
                        8     Nevada Bar No. 229
                              E-mail: ggordon@gtg.legal
                        9
                              MARK M. WEISENMILLER
                      10      Nevada Bar No. 12128
                              E-mail: mweisenmiller@gtg.legal
                      11      7251 Amigo Street, Suite 210
                              Las Vegas, Nevada 89119
                      12      Telephone (725) 777-3000
                              Facsimile (725) 777-3112
                      13
                              [Proposed] Attorneys for Debtor
                      14
                                                             UNITED STATES BANKRUPTCY COURT
                      15
                                                                         DISTRICT OF NEVADA
                      16
                              In re:                                                         Case No.: BK-S-21-10593-nmc
                      17
                              RKJ HOTEL MANAGEMENT, LLC, a Nevada
                              limited liability company,                                     Chapter 11
                      18
                                                                   Debtor.
                      19
                                                                                             Date:
                      20                                                                     Time:

                      21                 FINAL ORDER: (I) AUTHORIZING MAINTENANCE OF PREPETITION
                                               CASH MANAGEMENT SYSTEM AND BOFA ACCOUNT;
                      22                             AND (II) GRANTING RELATED RELIEF
                      23                 RKJ Hotel Management, LLC, debtor and debtor-in-possession (“Debtor”), by and
                      24      through its proposed counsel, Garman Turner Gordon, filed its Motion for Interim and Final
                      25      Orders (I) Authorizing Maintenance of Prepetition Cash Management System and BofA Account;
                      26      and (II) Granting Related Relief (“Motion”)1, which requested entry of interim and final orders,
                      27
                              1
                      28          All undefined, capitalized terms shall have the meaning ascribed to them in the Motion.

 GARMAN TURNER GORDON
     Attorneys at Law
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc         Doc 9     Entered 02/12/21 12:03:41         Page 25 of 29


                        1     pursuant to Sections 105, 363(c)(1), 1107(a), and 1108, and Local Rule 4001(e), authorizing

                        2     Debtor to maintain its prepetition Cash Management System, BofA Account, and CC Processor;

                        3     and it appearing that the relief provided herein is in the best interests of Debtor’s estate, its

                        4     creditors and all other parties in interest; and the Court having jurisdiction to consider the Motion

                        5     and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the

                        6     Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

                        7     and venue being proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

                        8     having reviewed and considered all other pleadings and evidence submitted by the parties in

                        9     connection with the Motion; and due and proper notice of the Motion having been provided; and

                      10      it appearing that no other or further notice need be provided; and the Court having determined

                      11      that the legal and factual grounds set forth in the Motion establish just cause for the relief granted

                      12      herein; and the Court having entered an interim order on the Motion on ___________, 2021

                      13      [ECF No. ___]; and the Court having considered the oral arguments of counsel at the final

                      14      hearing held on __________, 2021, at ______ __.m. (“Final Hearing”); and the Court having

                      15      made findings of fact and conclusions of law on the record, which (to the extent not expressly set

                      16      forth below) are incorporated herein pursuant to Rule 52 of the Federal Rules of Civil Procedure,

                      17      made applicable to these proceedings by Bankruptcy Rules 7052 and 9014; and good and

                      18      sufficient cause appearing therefor,

                      19             IT IS HEREBY ORDERED as follows:

                      20             1.      The Motion is granted in its entirety on a final basis;

                      21             2.      Debtor is authorized and empowered to: (1) maintain its Cash Management

                      22      System and its BofA Account in existence as of the Petition Date; (2) direct Bank of America

                      23      (“BofA”) to redesignate the BofA Account as a debtor-in-possession account; (3) use, in their

                      24      present form, existing checks and other documents related to the BofA Account; (4) pay

                      25      prepetition and postpetition ordinary course bank fees in connection with the BofA Account; and

                      26      (5) perform its obligations under the documents and agreements governing the BofA Account;

                      27

                      28
 GARMAN TURNER GORDON
     Attorneys at Law                                                           2
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc         Doc 9     Entered 02/12/21 12:03:41      Page 26 of 29


                        1            3.      Debtor shall maintain records of all transfers and transactions within the Cash

                        2     Management System so that all transfers and transactions are adequately and promptly

                        3     documented in, and ascertainable and traceable from, Debtor’s Accounting Program;

                        4            4.      BofA is authorized and directed to: (1) continue to administer, service, and

                        5     maintain the BofA Account as such account was administered, serviced, and maintained prior to

                        6     the Petition Date without interruption and in the usual and ordinary course; and (2) pay any and

                        7     all checks, drafts, wires, automated clearinghouse (ACH) transfers, electronic fund transfers, or

                        8     other items presented, issued, or drawn on the BofA Account (collectively, “Debits”) dated after

                        9     the Petition Date so long as there are sufficient collected funds in the BofA Account and in

                      10      accordance with the agreements governing said BofA Account, including, without limitation, any

                      11      prepetition cash management agreements, merchant service agreements, or treasury services

                      12      agreements;

                      13             5.      For avoidance of doubt, no Debits issued on the BofA Account prior to, but

                      14      presented after, the commencement of Debtor’s Chapter 11 Case shall be honored or paid, other

                      15      than the Permitted Checks (defined below) explicitly provided for herein, or as otherwise

                      16      permitted by Court order after notice and a hearing;

                      17             6.      The Debtor will promptly provide BofA with a list of pre-Petition Date checks

                      18      that BofA is authorized to honor (“Permitted Checks”). If a vendor that was issued a Permitted

                      19      Check refuses or is otherwise unable to re-present the prepetition check for payment, Debtor is

                      20      authorized to issue a replacement check or cashier’s check, as requested by such vendor;

                      21             7.      Those certain existing deposit agreements between Debtor and BofA shall

                      22      continue to govern the postpetition cash management relationship between Debtor and BofA,

                      23      and all the provisions of such agreements, including, without limitation, the termination and fee

                      24      provisions, shall remain in full force and effect;

                      25             8.      Debtor and BofA may, without further order of this Court, agree to and

                      26      implement changes to the Cash Management System and procedures in the ordinary course of

                      27      business, including, without limitation, the opening and closing of bank accounts;

                      28
 GARMAN TURNER GORDON
     Attorneys at Law                                                              3
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc         Doc 9    Entered 02/12/21 12:03:41        Page 27 of 29


                        1            9.      Nothing contained in this Order prevents Debtor from closing the BofA Account

                        2     as it deems necessary and appropriate;

                        3            10.     Debtor shall reimburse BofA for any claim arising prior to or after the Petition

                        4     Date in connection with Debits deposited with BofA which have been dishonored or returned for

                        5     insufficient funds in the applicable accounts;

                        6            11.     BofA shall implement reasonable handling procedures to effectuate the terms

                        7     requested in the Motion. To the extent BofA implements such handling procedure, BofA shall

                        8     not be liable to Debtor or its estate, or otherwise held in violation of this Order, for honoring a

                        9     payment set forth in Paragraph 6 of this Order or another order of the Court;

                      10             12.     To the extent any other order (if any) is entered directing BofA to honor Debits

                      11      made, drawn, or issued in payment of prepetition claims, the obligation to honor such items are

                      12      subject to this Order;

                      13             13.     Debtor and BofA are authorized and directed to continue to perform pursuant to

                      14      the terms of any prepetition documents and agreements governing the BofA Account, except and

                      15      to the extent otherwise directed by the terms of this Order;

                      16             14.     BofA is authorized to continue offsetting any funds deposited in the BofA

                      17      Account by Debtor to the extent necessary to cover any fees, charges, and assessments set forth

                      18      or provided for in the agreements governing the BofA Account or as otherwise permitted in the

                      19      ordinary course of business pursuant to the agreements governing the BofA Account;

                      20             15.     Debtor and the CC Processor are authorized to perform their obligations pursuant

                      21      to the terms of the agreements between Debtor and the CC Processor. Debtor is authorized to do

                      22      and perform all acts, to make, execute, and deliver all instruments and documents, and to pay

                      23      fees, charges, and expenses which may be required or necessary for Debtor’s performance under

                      24      any agreements with the CC Processor;

                      25             16.     Debtor is excepted from the operation of Bankruptcy Rule 6003(b), as the relief

                      26      requested in the Motion is necessary to avoid immediate and irreparable harm to the Debtor’s

                      27      estate; and

                      28
 GARMAN TURNER GORDON
     Attorneys at Law                                                          4
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc       Doc 9    Entered 02/12/21 12:03:41      Page 28 of 29


                        1              17.   Any stay pursuant to Bankruptcy Rule 6004(h) or otherwise is hereby waived, and

                        2     the terms and conditions of this order shall be immediately effective and enforceable upon its

                        3     entry.

                        4              IT IS SO ORDERED.

                        5     Prepared and Submitted by:

                        6     GARMAN TURNER GORDON LLP

                        7
                              By: /s/ Mark M. Weisenmiller
                        8
                                  GERALD M. GORDON
                        9         MARK M. WEISENMILLER
                                  7251 Amigo Street, Suite 210
                      10          Las Vegas, Nevada 89119
                                  Telephone (725) 777-3000
                      11          Facsimile (725) 777-3112
                                  [Proposed] Attorneys for Debtor
                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
 GARMAN TURNER GORDON
     Attorneys at Law                                                       5
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
                              Case 21-10593-nmc       Doc 9    Entered 02/12/21 12:03:41        Page 29 of 29


                        1                                     LR 9021 CERTIFICATION

                        2            In accordance with LR 9021, counsel submitting this document certifies that the order
                              accurately reflects the court’s ruling and that (check one):
                        3
                                                    The court waived the requirement of approval under LR 9021(b)(1).
                        4

                        5                           No party appeared at the hearing or filed an objection to the motion.

                        6                           I have delivered a copy of this proposed order to all counsel who
                                                    appeared at the hearing, and any unrepresented parties who appeared at
                        7                           the hearing, and each has approved or disapproved the order, or failed to
                                                    respond, as indicated in the order.
                        8
                                                   EDWARD M. MCDONALD, JR.
                        9
                                                   Counsel for the Office of the United
                      10                           States Trustee

                      11                            I certify that this is a case under Chapter 7 or 13, that I have served a
                                                    copy of this order with the motion pursuant to LR 9014(g), and that no
                      12                            party has objection to the form or content of the order.
                      13

                      14

                      15

                      16                                                   ###
                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
 GARMAN TURNER GORDON
     Attorneys at Law                                                        6
7251 Amigo Street, Ste. 210
   Las Vegas, NV 89119
      725-777-3000
